Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a FINAL OFFICE ACTION in response to the applicant’s amendments dated 6/1/2022.

	The status of the claims is as follows:
		Claims 2, 5 and 13-16 have been cancelled; and
		Claims 1, 3-4, and 6-12 are herein addressed in detail below.

	The drawings are still objected to (see previous office action dated 3/11/2022.

OBJECTIONS:
	It appears that claim 5 was intended to be inserted into claim 1.  Clarification is requested.
	In claim 1, line 1, it appears that “for inserting the telescopic rod” should be changed to –which allows insertion of the telescopic rod and--.
	In claim 3, line 2, it appears that “2” should be –1--.
	In claim 8, line 1, it appears that “5” should be –1— (if claim 5 is included into claim 1).
	In claim 11, line 1, it appears that “5” should be –a—(if claim 5 is included into claim 1).

	Claims 1, 3-4, and 6-12 would be allowable if the above changes to the claims were made.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634